—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment as a cook and clerk at a delicatessen after the employer scheduled claimant to work on a Tuesday evening, notwithstanding the fact that she had not been scheduled for a Tuesday evening in six months. Upon our review of the record, we find that there is substantial evidence in the record to support the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Absent a compelling reason, dissatisfaction with one’s work schedule does not constitute good cause for leaving one’s employment (see, Matter of Adams [Hartnett], 174 AD2d 951). Although claimant stated that she could not work because she was scheduled to meet with her study group and had an appointment with her therapist on that evening, claimant failed to establish that her refusal to accommodate the employer’s schedule was based on any compelling circumstances within the meaning of the Labor Law (see generally, Matter of De Jesus [Hudacs], 210 AD2d 716).
Mikoll, J. P., Mercure, Crew III, White and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.